Citation Nr: 0524852	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the original calculated amount of $1,567.50 was properly 
created.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1997 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the veteran also requested waiver of 
recovery of the overpayment in question.  The Committee on 
Waivers and Compromises denied waiver in decisions dated in 
May 2004 and June 2004.  Review of the claims folder finds no 
notice of disagreement with these decisions.  Therefore, the 
question of waiver of recovery of overpayment is not before 
the Board.  


FINDINGS OF FACT

1.  In June 2003, the RO received Enrollment Certifications 
from the veteran's college certifying that the veteran was 
enrolled for 6 credit hours from June 16, 2003 to July 24, 
2003 and for 9 credit hours from August 18, 2003 to December 
16, 2003.    

2.  Based on that information, in June 2003, the RO awarded 
the veteran educational assistance benefits at the full-time 
rate from June 16, 2003 to July 24, 2003 and at the three-
quarter time rate from August 18, 2003 to December 16, 2003.    

3.  In September 2003, the RO received from the veteran's 
college Notices of Change in Student Status that indicated 
that, effective June 28, 2003, the veteran's enrollment was 
adjusted from 3 credit hours to 0 credit hours and, effective 
August 4, 2003, his enrollment changed from 9 credit hours to 
6 credit hours.  

4.  In September 2003, the RO processed an amended award, 
retroactively reducing educational assistance benefits paid 
through August 31, 2003, resulting in an overpayment of 
$1,567.50.  


CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
original calculated amount of $1,567.50 was properly created.  
38 U.S.C.A. §§ 3014, 3015, 3685 (West 2002); 38 C.F.R. §§ 
21.7070, 21.7130, 21.7136, 21.7137, 21.7139, 21.7140, 
21.7144, 21.7152 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will pay to entitled individuals pursuing an approved 
program of education basic educational assistance to help 
meet expenses of the individual's subsistence, tuition, fees, 
supplies, books, equipment, and other educational costs.  
38 U.S.C.A. § 3014 (West 2002).  An eligible veteran is 
entitled to a monthly benefit for periods of time during 
which he is enrolled in, and satisfactorily pursuing, an 
approved program of education.  38 C.F.R. § 21.7070.  The 
amount of the monthly assistance benefit is based, in part, 
on whether the claimant is enrolled on a full-time or part-
time basis.  38 U.S.C.A. § 3015; 38 C.F.R. §§ 21.7130, 
21.7136, 21.7137, 21.7139.  The educational institution must 
certify the veteran's enrollment before he may receive 
educational assistance.  38 C.F.R. §§ 21.7140, 21.7152.  

VA will not pay benefits to a veteran for pursuit of a course 
from which he withdraws, except under certain circumstances.  
38 C.F.R. § 21.7139(a).  Reduction in monthly benefits will 
not reduce in the case of withdrawal if there are mitigating 
circumstances of which the veteran provides adequate and 
timely proof.  38 C.F.R. § 21.7139(a)(2).  Mitigating 
circumstances include illness of the veteran.  38 C.F.R. § 
21.7020(19).  

Whenever VA finds that an overpayment of educational 
assistance benefits has been made to a veteran, the amount of 
such overpayment shall constitute a liability of such veteran 
to the U.S. and may be recovered in the same manner as any 
debt.  38 U.S.C.A. § 3685(a) and (c); 38 C.F.R. § 21.7144.  

In this case, in June 2003, the RO received notice from 
Contra Costa College Enrollment Certifications indicating 
that the veteran had enrolled for 6 credit hours from June 
16, 2003 to July 24, 2003 and for 9 credit hours from August 
18, 2003 to December 16, 2003.  The RO processed the 
veteran's award that month and issued his educational 
assistance benefit based on this information.  

In September 2003, the RO received from Contra Costa College 
Notices of Change in Student Status.  Effective June 28, 
2003, the veteran's enrollment was adjusted from 3 credit 
hours to 0 credit hours.  In addition, effective August 4, 
2003, his enrollment changed from 9 credit hours to 6 credit 
hours; handwritten notes related that dropped a course before 
the Fall 2003 term began on August 18.  The RO processed the 
veteran's amended award in September 2003 based on the new 
enrollment information.  This amended award resulted in an 
overpayment of basic educational assistance in the amount of 
$1,567.50.  

A February 2004 report of contact with the veteran's school 
clarified that the veteran reduced from 6 credit hours 
(instead of 3 credit hours) to 0 credit hours effective June 
28, 2003. 

As explained in the RO's February 2004 statement of the case, 
the record shows that the veteran had been paid through 
August 31, 2003 at the full-time rate from June 2003 to July 
2003 based on the enrollment of 6 credit hours and had been 
paid at the three-quarter time rate from August 2003 to 
December 2003 based on the enrollment of 9 credit hours.  
However, subsequent information showed that the veteran 
stopped attending summer courses on June 28, 2003 and reduced 
his enrollment for the fall term to 6 credit hours, or half-
time.  As discussed above, VA will not pay educational 
assistance benefits for a course from which the veteran has 
withdrawn.  38 C.F.R. § 21.7139(a).  Therefore, the veteran 
was not eligible for payment of educational assistance 
benefits effective June 28, 2003.  The RO calculated that the 
veteran had been paid $2,152.50 but was only due $585.00, due 
to his withdrawal from summer classes, resulting in an 
overpayment of $1,567.50.  

The Board emphasizes that veteran does not dispute changing 
his enrollment or the effective date of those changes.  

The veteran alleges that there were mitigating circumstances 
that required him to drop classes.  Specifically, in his 
March 2004 substantive appeal, the veteran indicated that he 
stopped attending classes because he was diagnosed with 
cancer.  He withdrew from his summer classes and, although he 
enrolled for fall classes, they conflicted with his treatment 
schedule.  The veteran submitted a January 2004 statement 
from Dr. T. S., which indicated that the veteran underwent 
biopsy of a neck lesion in mid November 2003 and was 
diagnosed as having lymphoma in early December 2003.  

The Board does not question the nature or severity of the 
veteran's illness or the difficulties it caused.  However, as 
the RO observed, the veteran's diagnosis of cancer in 
December 2003 is not a mitigating circumstance for the 
veteran's withdrawal from classes in the summer and early 
fall, which created the overpayment in question.  Further, 
the veteran does not have the right to obtain and keep VA 
benefits provided to him for the sole purposes of attending 
classes that he did not take.  Accordingly, the Board finds 
that the RO properly reduced the veteran's educational 
assistance benefits based on his changed enrollment status. 
Id.  Therefore, the overpayment of educational assistance 
benefits in the original calculated amount of $1,567.50 was 
properly created.  The appeal is denied.         

The Board finds that no action under the Veterans Claims 
Assistance Act of 2000 (VCAA) is necessary in this case.  See 
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The statute at issue in 
this appeal, Chapter 30 of Title 38 of the U.S. Code, 
concerns special provisions relating to VA benefits and has 
its own provisions for notice and assistance to claimants.  
See 38 C.F.R. §§ 21.1031, 21.7030 (2004).  Therefore, the 
VCAA is not for application.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).          
  

ORDER

The overpayment of educational assistance benefits in the 
original calculated amount of $1,567.50 was properly created.  
The appeal is denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


